Citation Nr: 0713009	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral hearing loss, to include entitlement 
to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied to reopen the claim for service connection for 
bilateral hearing loss.

In February 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.

In August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

During the hearing, the veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for bilateral hearing loss 
in a September 2002 rating decision.  The veteran did not 
appeal the decision.

3.  The evidence received since the September 2002 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.  

4.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.


CONCLUSIONS OF LAW

1.  The September 2002 decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2006).

2.  The evidence received since the September 2002 rating 
decision, which denied service connection for bilateral 
hearing loss, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision  
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the September 2002 rating decision which 
denied service connection for bilateral hearing loss, the 
evidence of record consisted of the veteran's service medical 
records, a VA audiological examination performed in July 
2002, a copy of the veteran's DD Form 214, private medical 
records dated October 1999 to April 2002, and the veteran's 
application for compensation benefits.  The veteran 
attributed his hearing loss to his active service.

In the February 2002 rating decision, the RO denied service 
connection for a hearing loss disability.  The RO explained 
that the veteran's service medical records showed no evidence 
of any findings or complaints of hearing loss during service.  
The RO noted that even though the July 2002 VA examination 
reflected a diagnosis of profound sensorineural hearing loss 
of the right ear and moderate sensorineural hearing loss of 
the left ear, the diagnosis is "too remote" to be related 
to service.  The RO further added that the VA examiner stated 
that it would be speculative to opine that the veteran's 
hearing loss was incurred in service.  The veteran was 
notified of the denial in a September 2002 letter, including 
his appeal rights, and he did not appeal the decision.  Thus, 
it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
bilateral hearing loss in its February 2005 statement of the 
case.  The Board is required to address the issue of 
reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  
The veteran has submitted additional statements with regard 
to his bilateral hearing loss, as well as additional clinical 
evaluations that reflect current hearing loss.  More 
importantly of record are three medical opinions, including 
the VA examination in December 2005, that discuss whether the 
veteran's bilateral hearing loss is related to service.  The 
evidence is new and material, as it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.  Thus, the 
claim is reopened.

B.  Service Connection

During the February 2006 hearing, the veteran testified that 
he was a gun pointer in the Navy.  He explained that he 
controlled the movements and motions of the gun barrel 
without any hearing protection.  The veteran alleges that he 
suffers from hearing loss as a result of his ears being 
exposed to acoustic military trauma.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that a current diagnosis of hearing 
loss is of record.  Nonetheless, after a careful review of 
the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for bilateral hearing loss.  While the veteran is 
competent to allege that he felt he had hearing trouble in 
service, the service medical records do not substantiate that 
allegation.  In fact, the service medical records show normal 
hearing throughout the veteran's service, although on his 
1958 Report of Medical History, the veteran indicated that he 
had ear aches prior to 1954.  More importantly, the August 
1961 separation examination shows that the veteran's hearing 
was 15/15 with whispered voice, which means that his hearing 
was normal at the time he was released from active service.  
After service, the veteran explained in his April 2006 
personal statement that he served as a police officer and 
investigator for approximately thirty-four years.  The 
veteran contends that he was not exposed to acoustic trauma 
after service during his tenure as a police officer because 
he wore hearing protection each time he fired his weapon.  
Based upon the objective evidence in the claims file, 
however, the first time the veteran's hearing loss disability 
is shown is in the July 2002 VA audiologic evaluation report, 
see 38 C.F.R. § 3.385, which is many years following his 
discharge from service.  Furthermore, the veteran testified 
during the February 2006 hearing that he did not notice 
hearing problems until his last "couple of years" as a 
police officer.  The veteran also stated in his November 2004 
personal statement and during the August 2006 hearing that he 
did not incur hearing difficulties until the early 1980s.  
Based upon the aforementioned evidence of record, the 
competent evidence of record does not show that his hearing 
loss was incurred in service or manifested to a compensable 
degree within a year after service.  

In addition to the foregoing, in July 2002, the veteran was 
afforded a VA audiological examination.  During the 
examination, the veteran stated to the examiner that he 
incurred noise exposure in service as a pointer on a gun 
mount aboard ship.  Upon physical examination of the veteran, 
the examiner diagnosed the veteran with profound 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  The examiner 
concluded that even though it is possible that the veteran's 
hearing loss was incurred during service, the "ratio of 
possibility is so difficult to determine that it would only 
be speculative."

In December 2005, the veteran underwent a second VA 
audiological examination.  The veteran informed the examiner 
that he has a history of noise exposure as a gun pointer 
during military service as well as post service noise 
exposure to gunfire as a police officer.  Upon review of the 
claims file, the examiner noted that the veteran had normal, 
bilateral hearing in service according to his whispered voice 
tests performed in October 1958, October 1959, and August 
1961.  On physical examination of the veteran, the examiner 
diagnosed the veteran with moderate to profound sensorineural 
hearing loss in the right ear and severe sensorineural 
hearing loss in the left ear.  The examiner explained that 
based upon the veteran's history of inservice and post 
service noise exposure, it is not possible to delineate the 
etiology of the hearing loss.  The examiner opined that it is 
possible that the veteran's hearing loss was incurred in 
service, but "the ratio of possibility is so difficult to 
determine that it would only be speculative."  

The Board notes the veteran has submitted two private medical 
statements which discuss the veteran's hearing loss and its 
relationship to service.  In a November 2004 statement, 
L.C.T., Au.D., stated that the veteran's history of military 
noise exposure is known and well documented to cause 
significant sensorineural hearing loss.  She explained that 
the veteran's right ear test results are consistent with the 
type and degree of noise exposure experienced in the 
military.  L.C.T. subsequently submitted a second statement 
in July 2006, wherein she reiterated that the veteran's noise 
exposure during service is well documented to cause 
significant permanent progressive sensorineural hearing loss.

Because the record contains medical opinions which address 
whether the veteran's bilateral hearing loss was incurred in 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board finds both VA examiners' opinions to be 
inconclusive, i.e., of little probative value, and the 
private medical statements to be of little probative value.  
As previously stated, both examiners stated that the 
veteran's hearing loss could possibly be related to service, 
but "the ratio of possibility is so difficult to determine 
that it would only be speculative."  The Court has held on 
numerous occasions that medical opinions which are 
speculative, general, or inconclusive in nature are of 
little, if any, probative value.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 
(1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, while 
L.C.T.'s statement attributes sensorineural hearing loss to 
military noise exposure, her opinion is not based on a review 
of the veteran's claims file, which shows normal hearing on 
enlistment examination, during service, and on separation 
from service examination.  The record also shows that the 
veteran's hearing loss became manifest many years after 
service.  As such, it is clear that the doctor's opinion 
attributing hearing loss to service was based solely on the 
history provided by the veteran, general research, and 
without review of this veteran's claims file.  Therefore, the 
Board has given little to no probative value to this opinion.  
See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not 
bound to accept medical opinions based on history supplied by 
veteran, where history is unsupported or based on inaccurate 
factual premises); see also Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  In this case, there is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his bilateral hearing loss.

The Board notes that the veteran submitted a July 2006 
statement from the local police commissioner.  The letter 
states that officers qualifying on the shooting range must 
wear ear protection.  However, this statement does not 
provide a nexus between the veteran's period of service and 
his bilateral hearing loss.

The Board is aware of the veteran's contentions that his 
hearing loss is etiologically related to service.  However, 
competent, probative medical evidence is required in order to 
grant service connection for this claim.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Here, for the reasons stated above, such evidence is not of 
record.

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted.  There is no evidence of hearing loss in service or 
at the time he separated from service, no evidence of 
manifestations of sensorineural hearing loss to a compensable 
degree within one year following his discharge from service, 
and no competent, probative evidence of a nexus between the 
bilateral hearing loss disability and service.  Accordingly 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter.  In the January 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the January 2004 
VCAA letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the March 
2004 decision, the veteran has not been prejudiced, as the 
claim of entitlement to service connection for bilateral 
hearing loss is denied.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from February 1990 to October 2005.  The veteran was 
also provided VA examinations in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


